Citation Nr: 1808103	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether an award of attorney's fees from past-due benefits based on a July 2013 rating decision to the Veteran's former attorney, Karl A. Kazmierczak, is proper.

(The matters of whether new and material evidence has been received to reopen service connection for hypertension, erectile dysfunction, and vision disability, service connection for hypertension, erectile dysfunction, vision disability, fibromyalgia, respiratory disability, and neurocognitive disability, entitlement to compensation under 38 U.S.C. § 1151 for methicillin-resistant staphylococcus aureus (MRSA), and increased ratings for neck disability and pseudofolliculitis barbae are addressed in a separate decision)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1989 to March 1993 with subsequent Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of a Department of Veteran Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter is an inherently contested claim because the fees in question are awarded out of monies withheld from an award based on a July 2013 rating decision that granted TDIU.  As such, all interested parties are to be notified of the action taken by the AOJ in a simultaneously contested claim, the right and time limit for initiating an appeal, and hearing and representation rights.  After a notice of disagreement has been filed, all interested parties are to be furnished a copy of a statement of the case.  When a substantive appeal is filed, its contents will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. §§ 19.100-02.  It does not appear that the September 2013 statement of the case issued in this matter or the subsequent substantive appeal were forwarded properly to the Veteran's prior attorney, Mr. Kazmierczak, as required by the regulations described above.  It is also unclear if other subsequent notification letters were also sent to Mr. Kazmierczak.  Thus, corrective action is required to ensure compliance with contest claims procedures.


Accordingly, the case is REMANDED for the following action:

1. Ensure full compliance with the contested claims procedures in 38 C.F.R. §§ 19.100-02 and 20.500-04.  Specifically, the AOJ must send the Veteran's former attorney, Mr. Kazmierczak, copies of the September 2013 statement of the case, the subsequent substantive appeal, and any other notifications that were not properly sent.  Mr. Kazmierczak should be advised of the 30-day period for filing a response to the substantive appeal and, if he responds, notice should be provided to the appellant as required.

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

